UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 ITEM 1. REPORTS TO STOCKHOLDERS Semi-Annual Report June 30, 2012 Shelton Greater China Fund Table of Contents June 30, 2012 About Your Fund's Expenses 1 Top Holdings and Sector Breakdown 1 Portfolio of Investments 2 Statement of Assets & Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Information 10 Information Concerning Trustees and Officers 11 About Your Fund’s Expenses (Unaudited) June 30, 2012 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012 to the June 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value January 1, 2012 (in U.S. Dollars) Ending Account Value June 30, 2012 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s net annual expense ratio of 1.75% (Shelton Capital has contractually agreed to reimburse expenses to the extent total annual fund operating expenses, excluding extrordinary expenses exceed the net expense ratio of 1.75% during the period from October 10, 2011 to October 9, 2012), multiplied by the average account value over the period, multipled by 182 days divided by 366 days to reflect the one-half year period. Top Holdings and Sector Breakdowns (Unaudited) June 30, 2012 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 China Mobile Ltd 5.5% 2 Taiwan Semiconductor Manufacturing Co Ltd 5.3% 3 China Construction Bank Corp 3.7% 4 China Overseas Land & Investment Ltd 3.2% 5 CNOOC Ltd 2.7% 6 PetroChina Co Ltd 2.5% 7 Ping An Insurance Group Co 2.5% 8 Industrial & Commercial Bank of China 2.4% 9 BOC Hong Kong Holdings Ltd 2.4% 10 Cheung Kong Infrastructure Holdings Ltd 2.3% 1 Shelton Greater China Fund Portfolio of Investments (Unaudited) June 30, 2012 Security Description Shares Value (Note 2) Common Stock (95.65%) Basic Materials (3.31%) Chemicals (2.62%) China Petrochemical Development Corp $ Formosa Chemicals & Fibre Corp Formosa Plastics Corp Nan Ya Plastics Corp Iron/Steel (0.69%) Gloria Material Technology Corp* Total Basic Materials Communications (11.10%) Internet (2.25%) Tencent Holdings Ltd Telecommunications (8.85%) China Mobile Ltd Chunghwa Telecom Co Ltd HTC Corp Taiwan Mobile Co Ltd* ZTE Corp Total Communications Consumer, Cyclical (4.45%) Auto Manufacturers (0.59%) Dongfeng Motor Group Co Ltd Auto Parts & Equipment (0.82%) Xinyi Glass Holdings Ltd Home Furnishings (1.84%) Haier Electronics Group Co Ltd* Lodging (0.61%) Sands China Ltd Retail (0.59%) Emperor Watch & Jewellery Ltd Sa Sa International Holdings Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (3.92%) Food (3.18%) China Mengniu Dairy Co Ltd Shenguan Holdings Group Ltd Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (0.74%) TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Diversified (1.65%) Holding Companies (1.65%) Hutchison Whampoa Ltd $ Total Diversified Energy (6.47%) Coal (0.81%) China Shenhua Energy Co Ltd Oil & Gas (5.66%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (31.95%) Banks (11.61%) Bank of China Ltd BOC Hong Kong Holdings Ltd China Construction Bank Corp Hang Seng Bank Ltd Industrial & Commercial Bank of China Diversified Financial Services (3.76%) Chinatrust Financial Holding Co Ltd Fubon Financial Holding Co Ltd Haitong Securities Co Ltd* Hong Kong Exchanges and Clearing Ltd Insurance (7.30%) AIA Group Ltd China Life Insurance Co Ltd China Pacific Insurance Group Co Ltd Ping An Insurance Group Co Real Estate (9.28%) China Overseas Land & Investment Ltd Hang Lung Properties Ltd Hysan Development Co Ltd Kerry Properties Ltd Link REIT Sun Hung Kai Properties Ltd Swire Properties Ltd Total Financial Industrial (15.08%) Electrical Component & Equipment (2.28%) Delta Electronics Inc Simplo Technology Co Ltd Electronics (6.02%) AAC Technologies Holdings Inc AU Optronics Corp Hon Hai Precision Industry Co Ltd See accompanying notes to financial statements. 2 Shelton Greater China Fund Portfolio of Investments (Unaudited) (Continued) June 30, 2012 Security Description Shares Value (Note 2) Common Stock (95.65%) Silitech Technology Corp $ Taiwan Surface Mounting Technology Co Ltd Engineering & Construction (4.47%) Cheung Kong Infrastructure Holdings Ltd China State Construction International Holdings Ltd Environmental Control (1.26%) China Everbright International Ltd Metal Fabricate/Hardware (1.05%) Shin Zu Shing Co Ltd Total Industrial Technology (13.03%) Computers (3.72%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (9.31%) Chipbond Technology Corp MediaTek Inc Powertech Technology Inc Taiwan Semiconductor Manufacturing Co Ltd* Total Technology Utilities (4.69%) Electric (3.80%) China Resources Power Holdings Co Ltd CLP Holdings Ltd Power Assets Holdings Ltd Gas (0.89%) Hong Kong & China Gas Co Ltd Total Utilities Total Common Stock (Cost $24,524,807) Short-Term Investments (3.54%) Time Deposit (3.54%) Citibank, London, United Kingdom, 0.03%, Due 07/02/12 Total Short-Term Investments (Cost $930,576) Total Investments (Cost $25,455,383) (a) (99.19%) Other Net Assets (0.81%) Net Assets (100.00%) $ Security Description Contracts Unrealized Depreciation Forward Foreign Currency Exchange Contract Short (0.11%) USD, Brown Brothers Harriman & Co., settlement date 07/03/12 (cost $11,367; value $11,369) HKD 88,200 $
